                                           Case 3:19-cv-05257-JD Document 112 Filed 10/09/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re                                               Case No. 3:19-cv-05257-JD
                                   8
                                         PG&E CORPORATION,
                                                                                             ORDER NO. 1 RE ESTIMATION
                                   9                                                         PROCEEDINGS
                                                      -and-
                                  10
                                         PACIFIC GAS AND ELECTRIC
                                  11
                                         COMPANY,
                                  12
Northern District of California




                                                       Debtors.
 United States District Court




                                  13

                                  14
                                                 In light of the speed and complexity of the estimation proceedings, which are part of the
                                  15
                                       Chapter 11 reorganization of PG&E Corporation and Pacific Gas and Electric Company (together
                                  16
                                       “PG&E”), the Court will file orders addressing substantive and procedural issues as they arise.
                                  17
                                       This is the initial order. Additional orders will likely follow upcoming status conferences, the next
                                  18
                                       of which is set for October 21, 2019, at 2:00 p.m. To keep this case moving forward efficiently,
                                  19
                                       the Court will hold a status conference every two weeks pending further order.
                                  20
                                                                                  BACKGROUND
                                  21
                                                 PG&E filed for bankruptcy after a series of devastating Northern California wildfires in
                                  22
                                       2017 and 2018. These fires took over 100 lives, destroyed thousands of homes and burned
                                  23
                                       millions of acres of land. Thousands of victims have filed and are continuing to file actions in
                                  24
                                       California state courts to pursue billions of dollars of claims against PG&E for wrongful death,
                                  25
                                       personal injuries and property losses.
                                  26
                                                 The timeline for resolving this sprawling bankruptcy case is unusually tight. That is
                                  27
                                       because California enacted AB 1054 in July 2019 as an “urgency bill” to immediately establish
                                  28
                                           Case 3:19-cv-05257-JD Document 112 Filed 10/09/19 Page 2 of 4




                                   1   mitigation measures for wildfires. A key provision of AB 1054 creates funds to ensure utilities

                                   2   like PG&E will be able to cover potentially massive liabilities to victims of future wildfires caused

                                   3   by utility equipment or practices. To participate in the fund, PG&E must complete its bankruptcy

                                   4   restructuring by June 30, 2020. This deadline is effectively around the corner, which means this

                                   5   matter must be handled expeditiously.

                                   6            The federal bankruptcy code anticipated circumstances like these that demand prompt

                                   7   resolution. Section 502(c) of the code permits an estimation of the value of unliquidated or

                                   8   contingent creditor claims, such as those by the fire victims here, when a precise determination

                                   9   through the normal course of litigation and trial would “unduly delay the administration of the

                                  10   case.” 11 U.S.C. § 502(c)(1). The Court granted a limited withdrawal of the bankruptcy reference

                                  11   to undertake these estimation proceedings. See Dkt. Nos. 1, 2.

                                  12            Congress did not impose any specific procedural requirements under Section 502(c)(1),
Northern District of California
 United States District Court




                                  13   and the Court has “broad discretion” over the methods to be used for the estimation and the

                                  14   determination of the value of the claims. In re Corey, 892 F.2d 829, 834 (9th Cir. 1989). At the

                                  15   status conferences with the parties, the Court has emphasized that the task here is to reasonably

                                  16   estimate PG&E’s probable liability to the victims of the Northern California wildfires, as quickly

                                  17   as possible within the bounds of due process.

                                  18                                            PROCEDURES

                                  19      I.       HEARING DATE

                                  20            The estimation hearing is set for February 18, 2020. The Court has reserved two weeks for

                                  21   the hearing, with the possibility of an additional week if warranted.

                                  22      II.      PARTICIPANTS

                                  23            The Official Committee of Tort Claimants (“TCC”) and PG&E will be the lead

                                  24   participants in the estimation proceedings. PG&E and the Ad Hoc Group of Subrogation Claim

                                  25   Holders have advised that they have reached a settlement, pending approval by the bankruptcy

                                  26   court, and so this ad hoc group probably will not be participating here. The Official Committee of

                                  27   Unsecured Creditors and the PG&E Shareholders group have agreed that their interests are aligned

                                  28   with PG&E. The Ad Hoc Committee of Senior Unsecured Noteholders indicated they were

                                                                                         2
                                           Case 3:19-cv-05257-JD Document 112 Filed 10/09/19 Page 3 of 4




                                   1   aligned with the TCC. If circumstances change, these groups may ask for a different role in the

                                   2   hearing, but the working proposition is that PG&E and the TCC will be the lead parties.

                                   3              A number of attorneys and law firms are present as representatives of the fire victims.

                                   4   These attorneys have expressed a willingness to work with the TCC during the estimation. They

                                   5   may advise the Court by December 9, 2019, if good cause exists for an expanded role at the

                                   6   hearing.

                                   7       III.      ISSUES

                                   8              The Court and the parties have reached a number of preliminary agreements about the

                                   9   subject matter of the hearing. This section summarizes the agreements, with the understanding

                                  10   that further discussions will finetune the specifics.

                                  11              PG&E has conceded that its equipment caused the fires at issue in this case, but denies

                                  12   legal liability for negligence and for some strict liability claims. It is not consistent with the plain
Northern District of California
 United States District Court




                                  13   language of Section 502(c)(1), or feasible in light of the AB 1054 deadline, to conduct a dozen or

                                  14   more mini-trials on negligence and other claims for each fire. Consequently, the Court proposed

                                  15   to factor in the uncertainty of the liability disputes by directing the parties to assess the probability

                                  16   that the claimants would be successful at trial. See In re Pac. Gas & Elec. Co., 295 B.R. 635, 642

                                  17   (Bankr. N.D. Cal. 2003). In effect, the parties would discount an ultimate liability figure by a

                                  18   percentage reflecting litigation risks at trial, which is essentially how most class action cases are

                                  19   settled. The parties will meet and confer on this approach, and report back to the Court at the next

                                  20   status conference.

                                  21              With respect to potential damages, the parties agreed that the Court will estimate losses for

                                  22   property; personal injury, including emotional distress and mental and physical health

                                  23   impairments; wrongful death; and punitive damages. The Court raised the possibility of injuries

                                  24   manifesting after the claim bar deadline set by the bankruptcy court, and whether the estimation

                                  25   should account for those contingencies. The parties should be prepared to discuss this issue at the

                                  26   next conference.

                                  27

                                  28
                                                                                            3
                                           Case 3:19-cv-05257-JD Document 112 Filed 10/09/19 Page 4 of 4




                                   1      IV.      HEARING TESTIMONY

                                   2            Expert witnesses should be presented in live testimony at the hearing. The Court declines

                                   3   to accept unlimited written expert testimony submissions by any party. PG&E and the TCC may

                                   4   submit one expert witness by written testimony if that is required for good cause, such as the

                                   5   expert is not reasonably available to appear at the hearing. Written expert testimony will be

                                   6   limited to no more than 35 pages per submission. Expert reports should comply with Rule 26 of

                                   7   the Federal Rules of Civil Procedure. Initial and rebuttal disclosures will be exchanged

                                   8   simultaneously.

                                   9            The Court believes it is crucial at the hearing to hear directly from the victims and PG&E

                                  10   personnel about the fires and their consequences. The lead parties should make sure to

                                  11   accommodate this necessity with a reasonable number of representative witnesses. The Court is

                                  12   also open to the presentation of videos or other media about the fires.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14   Dated: October 9, 2019

                                  15

                                  16
                                                                                                    JAMES DONATO
                                  17                                                                United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
